Title: From Benjamin Franklin to Robert Morris, 25 June 1782
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,Passy, June 25. 1782.
I have long waited here for a good and safe Opportunity of Writing. I have expected from Week to Week that the Departure of the Eagle with the Marquis de la Fayette would be resolv’d on, and that I should have Notice of it. In the mean time some important Affairs being on the Tapis, I omitted writing till they should be a little more advanced. Yesterday M. de Vergennes inform’d me that Dispatches would go from his Office, as to-morrow: I shall use the little time this short Notice affords me in writing to you what I can respecting our Affairs.
I have receiv’d yours of Jan. 7. and March 9. these are all that have this Year come to hand from you, and are not before acknowledg’d. With this you will receive Copies of my preceding Dispatches since the Commencement of this Year. The Cargo of Mars. de la Fayette has been all replac’d, and the Goods lodg’d at Brest. Some part of it was shipt last Summer. Want of Transports to take the rest, occasion’d their being rather luckily left when the Convoy sailed that was in great part intercepted by the English. I believe that tho’ Part may have since been shipt, none has sail’d, and that some is still in the Storehouses. M. de Castries would have had me procure Ships; but it has not been in my Power. Mr Barclay, who I hop’d from time to time would have return’d to France and assisted in such Operations, is still, I suppose necessarily, detained in Holland. He has, as he writes me, exchang’d some of the English Goods bought on our Acct by Mrs Neufville, for Shirts, &c. and he has bought 6 or 7000 Suits of Soldiers Cloaths very cheap, which he is shipping with all the other Goods from Holland. If he has Orders to make such Purchases, it is very well. His large Drafts upon me, however, to pay for them & for a Ship, and to discharge other Demands, may be very inconvenient, and distressing to me before the Year is out; as I have had the fullest and fairest Warning, not to expect or hazard the Want of more than the Six Millions promis’d us for the present Year. This indeed is duly advanc’d in quarterly Payments. But I am so frequently attack’d by unforeseen Demands, that I can by no Means assure my self, of having a Sufficiency. I have acquainted Mr Grand with this Opportunity of Writing, and I suppose you will receive from him a State of our Cash, which I have requested him to send you as often as possible.— You will also have from me a Copy of the replacing Account above-mentioned, if the transcribing can be finished in time.
We have not yet got clear of our miserable Affair in Holland. Capt. Gellon you have heard went away without taking under his Convoy, two vessels which he himself had hired to receive out of his Ship the Goods he had engag’d to carry in her. The Owners then stopp’d the Vessels, charg’d high Damages, & detain’d the Goods. I have receiv’d yesterday from Mr Barclay, an Account of Messrs Neufville, wherein the Charges occasion’d by that Operation of Gellon’s are made to amount to near 40,000 florins. Mr Barclay proposes to settle it by Arbitration. I suppose that by Right it is Gellon who should pay whatever may be awarded; but where shall we find him?— Perhaps since his Success in the West Indies, he may venture into an American Port, in which case it would be well to secure him, & make him account for the 10,000£ Sterl. he receiv’d of me in consequence of his Agreement with Col. Laurens.
Your Bills for the 500,000 livres which you mention, begin to appear; one for 100,000 l.t. in favour of H. Hill is already accepted, with my Approbation. But you will learn these Matters best from Mr Grand. We have no Money to expect as you imagined from the Sale of the Goods in Holland, they being exchanged & shipt before your Letter arrived.
With regard to my Contract for furnishing Provisions to the French Army in America, as Mr Necker had not so much Faith in its being executed as I had, and never advanced me a Livre on that Account; and as I found it would be difficult to settle Prices here as you propos’d, I have chosen not to push it. It seems therefore not necessary that you put yourself to any further Trouble in that Affair. If any Quantity has been furnished by you, it is a Debt contracted with you, and of which you may expect Payment there, I being upon the Point of liquidating all our Accounts with the Government here, and giving one general Obligation for the whole Sum that the King has lent us (exclusive of Gifts or Subsidies) which Sum amounts, to 18,000,000 l.t. By the particular Obligations I have from time to time given for separate Sums, I had engaged in behalf of the Congress that they should be paid off the first of January 1788 with the Interest at 5 per Ct. By the Terms of this general Obligation, which is in form of an Agreement or Contract between the King and the United States, his Majesty graciously considering that it may incommode the United States to pay the whole Sum at one time, is pleased to agree that it may be paid in 12 different yearly Payments, to commence with the first Year after the Peace; leaving nevertheless to our Choice & Liberty the Paymt. of any greater Proportions at more early Periods, as may be convenient to our Finances. His Majesty also kindly and generously remits all the Interest already accru’d on my former Obligations or that would have accrued thereby to the End of the War which is already a considerable Sum. With Regard to the 10,000,000 borrowed in Holland; we have that at 4 per Cent. and we are to pay the Interest annually here, on the 5th of November, the first Payment in November next: & after 5 Years we are to begin to repay the Principal in ten Yearly Payments, so that in 15 Years that Debt will be discharged. The Charges of Commission & Banque on this Loan have been considerable, and paid by the King; these also his Majesty is pleased to remit. These repeated Instances of his Goodness towards us, make me consider and respect & love him as our Father. I shall send you a Copy of this Contract as soon as it is compleated. Perhaps the first Payment may be settled to be the third or fourth Year after the Peace. And since the King takes every Opportunity of showing his Good will to us, I dread disobliging him again, as I have already too often done, by large & repeated Demands; and therefore hope your Drafts will not exceed what I shall be able to pay.
Notwithstanding what I wrote in mine of the 30th of March, the German Troops are embark’d. Yet my Information was good at the Time. There has been a Change of Orders.
Capt. Frey, whom you recommended to me, had formerly taken up of me 20 Guineas on a Bill he drew upon Bordeaux. It came back protested, and he went to America. To oblige him, on Receipt of your Letter in his Favour, I paid him the Sum you mentioned as due to him, by an Order on my Banker, in whose hands he promis’d to leave the 20 Guineas he owed me. But he took the whole, left nothing, and I cannot recover it. If any thing be, as he says, still due to him there, pray stop that Sum of 20 Guineas out of it.
The Books you wrote for have been sent. With this you will receive a kind of Table, which is said to contain very clearly & concisely all the true Principles of Finance.
Your Boys continue well. Mr Ridley is still in Holland.
For what relates to War and Peace, I must refer you to Mr Livingston, to whom I write fully. I will only say that tho’ the English a few Months since seem’d desirous of Peace, I suspect they now intend to draw out the Negotiations into Length, till they can see what this Campaign will produce. I hope our People will not be deceiv’d by fair Words, but be on their guard, ready against every Attempt that our insidious Enemies may make upon us.
With the greatest & most sincere Esteem & Affection, I am, Dear Sir
honble Robt Morris Esqe
